J-A16016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    TRAVIS LEE PLANK

                             Appellant               No. 1409 MDA 2019


         Appeal from the Judgment of Sentence Entered July 30, 2019
               In the Court of Common Pleas of Adams County
              Criminal Division at No.: CP-01-CR-0001013-2018


BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 26, 2021

        Appellant Travis Lee Plank appeals from the July 30, 2019 judgment of

sentence entered in the Court of Common Pleas of Adams County (“trial

court”), following his bench convictions for four separate counts of driving

under the influence (“DUI”) of a controlled substance, and driving under

suspension.1 Upon review, we affirm.

        The facts and procedural history of this case are undisputed. Following

a late-night interaction with state troopers, Appellant was charged with the

foregoing crimes.       On November 9, 2018, Appellant filed a suppression

motion, challenging the constitutionality of the interaction. On December 10,

2018, the trial court conducted a suppression hearing, at which the


____________________________________________


1 75 Pa.C.S.A. §§ 3802(d)(1)(i), (ii), (iii) and (2), and 1543(b)(1.1),
respectively.
J-A16016-20



Commonwealth offered only the testimony of Trooper Matthew Hochberg,

Pennsylvania State Police. N.T. Suppression, 12/10/18, at 4. Appellant did

not present any witness testimony or evidence. The trial court rendered the

following findings of fact:

      1. Trooper Matthew Hochberg is a Pennsylvania State Police
      Trooper assigned to Troop H, Gettysburg. Trooper Hochberg has
      approximately four years of experience and prior to becoming a
      State Police Trooper he received standard training at the
      Pennsylvania State Police Academy.       That training included
      detecting people suspected to be under the influence of controlled
      substances.

      2. Over the past four years, Trooper Hochberg has made
      approximately 120 DUI arrests and he estimates that one-half of
      them are based upon use of controlled substances. He also has
      interactions with people who are under the influence of controlled
      substances frequently, estimated to be once every other shift.

      3. On August 6, 2018 at 1:34 a.m., Trooper Hochberg was on duty
      in full uniform working with his partner, Trooper [Matthew]
      Geiman.      At that date and time, the troopers were in
      McSherrystown Borough, Adams County.

      4. At that date and time, Trooper Hochberg began following a dark
      colored, 2008 Hyundai sedan. Trooper Hochberg’s interest was
      drawn to the vehicle because he saw a large white drawing on the
      rear driver’s side window.

      5. Trooper Hochberg followed the vehicle through McSherrystown
      for approximately five minutes and observed that the vehicle was
      driving “evasively.” Trooper Hochberg ran an NCIC search of the
      registration plates which came back to a female [in Hanover].
      Trooper Hochberg noticed a male was driving the vehicle and was
      travelling away from the direction of the address to which the
      motor vehicle was registered.

      6. As the troopers followed the vehicle, they observed it to make
      three to five turns which the troopers considered to be “odd” at




                                    -2-
J-A16016-20


        various stop signs. The driver would signal at the sign as if he
        was not sure which way he wanted to travel.[2]

        7. Eventually, the operator of the Hyundai sedan stopped on his
        own accord in a driveway off of Sherry Drive in McSherrystown,
        Adams County, Pennsylvania.         The driveway was short,
        approximately the length of the motor vehicle and fronted a
        garage.

        8. Trooper Hochberg drove toward the motor vehicle and parked
        his patrol car perpendicular to the suspect vehicle without blocking
        the vehicle’s ability to exit the driveway. Trooper Hochberg
        parked along the side of the road. When Trooper Hochberg parked
        and exited his vehicle, he did not utilize any lights or sirens.

        9. Trooper Hochberg exited his patrol vehicle and approached the
        operator of the Hyundai and asked if he could talk to [Appellant]
        and [Appellant] replied, yes. [Appellant] was the driver.

        10. At that time, Trooper Hochberg observed [Appellant] to have
        glassy and bloodshot eyes, and that [Appellant] appeared to be
        nervous.

        11. Trooper Hochberg asked [Appellant] for his driver’s license
        and [Appellant] replied that he did not have his license with him
        but that he had one.[3] [Appellant] provided Trooper Hochberg
        with his name. Trooper Geiman ran the name through NCIC and
        confirmed that the individual identified was [Appellant], but that
        his motor vehicle operator’s license was suspended. Until the
        troopers determined that [Appellant’s] license was suspended,
        [Appellant] was free to leave at any time. After the troopers
____________________________________________


2   Trooper Hochberg testified:
        The vehicle made a number of stops at different stop signs and
        paused for long periods of time and flipped the turn signal the last
        second almost like the individual was deciding which way he was
        gonna [sic] go right when he got to the stop sign. It was almost
        as if he didn’t know where he was going.
N.T. Suppression, 12/10/18, at 7.
3 Trooper Hochberg recalled that he asked Appellant a question about the
drawing on the window. Id. at 10. Appellant, however, was not charged with
any violation of Section 4524 of the Vehicle Code, 75 Pa.C.S.A. § 4524,
relating to windshield obstructions.

                                           -3-
J-A16016-20


        learned that his driver’s license was suspended, he was no longer
        free to leave.

        12. [Appellant] did not ask the troopers if he could leave or try to
        leave the scene at any time.

        13. While the troopers followed the motor vehicle through
        McSherrystown, they did not observe any motor vehicle code
        violations. Upon approaching the driver, Trooper Hochberg never
        told the driver, now identified as [Appellant], that he was not free
        to leave the scene. At the time Trooper Hochberg approached the
        vehicle, he did not have any reports that the motor vehicle was
        stolen or any reports of unauthorized use of that motor vehicle.
        The troopers were unsure who owned the home where the driver
        stopped. While Trooper Hochberg was talking to [Appellant] by
        the driver’s side window, Trooper Geiman also got out of the patrol
        vehicle and at some point was situated to the rear of [Appellant’s]
        vehicle, but not blocking the vehicle’s ability to exit the driveway.


Trial Court Opinion, 12/12/18, at 1-4 (unnecessary capitalizations omitted).

Based on the above findings, the trial court concluded that Appellant’s initial

interaction with the troopers constituted a mere encounter and thus did not

violate the Fourth Amendment to the United States Constitution. Accordingly,

the trial court denied the suppression motion.

        Appellant waived his right to counsel and proceeded to a bench trial.

The trial court found him guilty of four separate counts of DUI of a controlled

substance, and driving under suspension. On July 30, 2019, the trial court

sentenced Appellant to, inter alia, an aggregate term of 18 to 72 months’

imprisonment. Although Appellant did not file any post-sentence motion, he

timely appealed. Both Appellant and the trial court complied with Pa.R.A.P.

1925.

        On appeal, Appellant raises a single issue for our review.


                                        -4-
J-A16016-20


       [I.] Did the lower court err in determining that a mere encounter
       and not an investigative detention had occurred where two
       uniformed officers followed Appellant’s vehicle for several minutes
       prior to parking very close to [his] stopped vehicle in an alley,
       encircling the vehicle on foot and immediately questioning [him]
       about an alleged Motor Vehicle Code violation?

Appellant’s Brief at 4. At the core, Appellant argues that his initial interaction

with the troopers was more than a mere encounter and constituted an

unlawful investigatory detention.4             In support, he points out that no

reasonable person in his situation would have felt free to leave under the

circumstances of this case.

       In reviewing appeals from an order denying suppression, our standard

of review is limited to determining

       whether [the trial court’s] factual findings are supported by the
       record and whether [its] legal conclusions drawn from those facts
       are correct. When reviewing the rulings of a [trial] court, the
____________________________________________


4 To the extent Appellant’s seeks to raise the issue of community caretaking
doctrine, such issue is waived. As the trial court aptly notes, Appellant failed
to assert this issue below and thus may not do so for the first time on appeal.
See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and
cannot be raised for the first time on appeal.”). The community caretaking
doctrine has been characterized as encompassing three specific exceptions to
the state and federal constitutional requirements that police obtain a warrant
prior to conducting an unreasonable search or seizure: the emergency aid
exception; the automobile impoundment/inventory exception; and the public
servant exception, also sometimes referred to as the public safety exception.
Commonwealth v. Livingstone, 174 A.3d 609, 626 (Pa. 2017). Each of the
exceptions contemplates that the police officer’s actions be motivated by a
desire to render aid or assistance, rather than the investigation of criminal
activity. Id. at 627. Consequently, “in order for the public servant exception
of the community caretaking doctrine to apply, police officers must be able to
point to specific, objective, and articulable facts that would reasonably suggest
to an experienced officer that a citizen is in need of assistance.” Id. at 634.
Regardless, even if this issue was not waived, Appellant still would not obtain
relief on this basis, because, as we explain below, no seizure occurred here.

                                           -5-
J-A16016-20


     appellate court considers only the evidence of the prosecution and
     so much of the evidence for the defense as remains
     uncontradicted when read in the context of the record as a whole.
     When the record supports the findings of the [trial] court, we are
     bound by those facts and may reverse only if the legal conclusions
     drawn therefrom are in error.

Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015). Our

scope of review is limited to the evidence presented at the suppression

hearing. In re interests of L.J., 79 A.3d 1073, 1088-89 (Pa. 2013).

     Article I, Section 8 of the Pennsylvania Constitution and the Fourth

Amendment to the United States Constitution protect the people from

unreasonable searches and seizures. Commonwealth v. Lyles, 97 A.3d 298,

302 (Pa. 2014) (citation omitted). The Lyles Court explained:

     Jurisprudence arising under both charters has led to the
     development of three categories of interactions between citizens
     and police. The first, a “mere encounter,” does not require any
     level of suspicion or carry any official compulsion to stop and
     respond. The second, an “investigatory detention,” permits the
     temporary detention of an individual if supported by reasonable
     suspicion. The third is an arrest or custodial detention, which
     must be supported by probable cause.

            In evaluating the level of interaction, courts conduct an
     objective examination of the totality of the surrounding
     circumstances. . . . The totality-of-the-circumstances test is
     ultimately centered on whether the suspect has in some way been
     restrained by physical force or show of coercive authority. Under
     this test, no single factor controls the ultimate conclusion as to
     whether a seizure occurred—to guide the inquiry, the United
     States Supreme Court and [our Supreme] Court have employed
     an objective test entailing a determination of whether a
     reasonable person would have felt free to leave or otherwise
     terminate the encounter. What constitutes a restraint on liberty
     prompting a person to conclude that he is not free to leave will
     vary, not only with the particular police conduct at issue, but also
     with the setting in which the conduct occurs.


                                    -6-
J-A16016-20


             [Our Supreme] Court and the United States Supreme Court
      have repeatedly held a seizure does not occur where officers
      merely approach a person in public and question the individual or
      request to see identification. Officers may request identification
      or question an individual so long as the officers do not convey a
      message that compliance with their requests is required.
      Although police may request a person’s identification, such
      individual still maintains the right to ignore the police and go about
      his business.

Id. at 302-03 (internal citations and quotation marks omitted). Thus, “[a]

mere encounter is characterized by limited police presence, and police conduct

and questions that are not suggestive of coercion. Such encounters do not

obligate a citizen to stop or respond and, consequently, need not be supported

by any level of suspicion.” Commonwealth v. Hampton, 204 A.3d 452, 456

(Pa. Super. 2019). The hallmark of a mere encounter is that “the subject is

free to decline to interact with the police or to answer questions, and is also

free to leave at any time.” Id.

      Relatedly, “[w]e adhere to the view that a person is ‘seized’ only when,

by means of physical force or a show of authority, his freedom of movement

is restrained. Only when such restraint is imposed is there any foundation

whatever for invoking constitutional safeguards.”            United States v.

Mendenhall, 446 U.S. 544, 553 (1980). “To determine whether a citizen’s

movement has been restrained, court must consider the totality of the

circumstances, with no single factor dictating the ultimate conclusion as to

whether seizure has occurred.”       Livingstone, 174 A.3d at 621 (citation

omitted). In this regard, a variety of factors influence our determination of

whether a seizure has occurred. They include “the threatening presence of


                                      -7-
J-A16016-20



several officers, the display of a weapon by an officer, some physical touching

of the person of the citizen, or the use of language or tone of voice indicating

that compliance with the officer’s request might be compelled.” Id. (citation

omitted). An additional factor is whether the police officer physically prevents

the citizen from leaving. See Commonwealth v. Greber, 385 A.2d 1313,

1316 (Pa. 1978) (plurality) (holding that detaining appellees by blocking their

automobile constituted a seizure within the meaning of the Fourth

Amendment). Thus, when determining whether an individual is subject to a

mere encounter or an investigative detention, “[t]he pivotal inquiry is

whether, in light of the facts and circumstances, a reasonable man, innocent

of any crime, would have thought he was being restrained had he been in the

defendant’s shoes.” Hampton, 204 at 458 (citation omitted).

      We find highly instructive Commonwealth v. Au, 42 A.3d 1002 (Pa.

2012). There, a police officer in the early morning hours observed a vehicle

parked at a closed business establishment. Au, 42 A.3d at 1003. The court

recounted the additional facts as follows:

      According to the officer’s testimony, it was unusual to see a car in
      the location at such time, and he decided to make further inquiry.
      The officer did not activate the emergency lights of his police
      cruiser, but he positioned his vehicle at an angle relative to the
      parked automobile so as to illuminate the passenger side. The
      officer said that he did so without blocking the egress of the
      vehicle, he then approached, properly with a flashlight.

Id.   As the officer approached the vehicle, the appellant rolled down the

passenger side window, and the officer asked “what's going on[?]” Id. When



                                     -8-
J-A16016-20



the occupants responded that they were just “hanging out,” the officer asked

if each of the vehicle’s six occupants was over the age of eighteen. Id. After

receiving a negative response, the officer asked the appellant for his

identification. When the appellant opened the glove compartment to retrieve

his   identification,   the   officer   observed   two   baggies   of   marijuana.

Subsequently, police back-up arrived and a search of the vehicle uncovered

more illegal drugs. Following the appellant’s arrest, the trial court suppressed

the drug evidence. In doing so, the trial court indicated that its decision was

controlled by Commonwealth v. Mulholland, 794 A.2d 398 (Pa. Super.

2002), a case which holds that the police undertook an investigative detention

upon confronting an occupant of a parked vehicle. A three-judge panel of this

Court affirmed the trial court’s grant of suppression in Au, a result that later

was sustained by an en banc majority of this Court on reargument.             See

Commonwealth v. Au, 986 A.2d 864 (Pa. Super. 2009) (en banc).                 Our

Supreme Court, however, granted the Commonwealth’s petition for allowance

of appeal and reversed, holding that the police officer’s interaction with the

appellant amounted to no more than a mere encounter. In so holding, the

Court reasoned:

      In the present case, the arresting officer’s unrebutted testimony
      indicates that he did not: activate the emergency lights on his
      vehicle[;] position his vehicle so as to block the car that [the
      defendant] was seated in from exiting the parking lot[;] brandish
      his weapon; make intimidating movement or overwhelming show
      of force; make a threat or a command; or speak in an
      authoritative tone. . . . . In terms of the use of the arresting
      officer’s headlights and flashlight, this was in furtherance of the


                                         -9-
J-A16016-20


      officer’s safety, and we conclude it was within the ambit of
      acceptable, non-escalatory factors. . . . .

      Pursuant to governing Fourth Amendment law, we hold that the
      arresting officer’s request for identification did not transform his
      encounter with [the defendant] into an unconstitutional
      investigatory detention.

Au, 42 A.3d at 1008–09 (citations omitted).

      In Hampton, the defendant drove his vehicle into the field of a privately

owned church.    Id.   Without activating the emergency lights or siren, the

police pulled in behind him, “effectively blocking his exit as his vehicle was

facing a building, and he could not travel forward.”     Id.   In ruling that a

reasonable person in the defendant’s shoes would not have felt free to leave,

this Court focused on the restriction of the defendant’s freedom of movement

“by means of physical force” by the police.       Id.   Specifically, this Court

concluded that the defendant was subject to an investigative detention when

the officer parked behind defendant’s vehicle in a way that completely blocked

defendant’s only means of leaving the area. Id.

      In Livingstone, a trooper saw a vehicle pulled over onto the right

shoulder of a divided highway with the engine running but the hazard lights

not activated. Id. a t614. The trooper “activated his emergency lights and,

with his passenger window down, pulled alongside the stopped vehicle.” Id.

(emphasis added). After motioning to the driver to roll down the window, he

asked her if she was okay. Id. The driver appeared to be staring at him with

“glossy eyes” but answered affirmatively.      Id.   Nevertheless, the trooper

pulled his cruiser in front of the stopped vehicle, exited his vehicle, and


                                     - 10 -
J-A16016-20



approached the driver on foot. Id. When the trooper reached the vehicle, he

asked to see the motorist’s driver’s license and asked whether she had been

drinking. Id. The motorist denied drinking but made a number of confused

statements.     Id.    Based on these statements and the appearance of the

motorist’s eyes, described as glossy, a preliminary breath test was

administered, and ultimately the motorist was convicted of DUI. Id. at 614–

15. In light of these facts, our Supreme Court concluded that a seizure had

occurred as soon as the trooper pulled alongside the stopped vehicle with

activated emergency lights. Id.

       With the foregoing cases in mind, and given the totality of the

circumstances here, we conclude that the trial court did not err in denying

Appellant’s suppression motion. The troopers interaction with Appellant was

a mere encounter. As detailed above, Appellant caught the troopers’ attention

in the wee hours of the morning when they observed a large white drawing

on the vehicle’s rear driver’s side window.        The troopers decided to follow

Appellant.     During their five-minute pursuit, the troopers observed that

Appellant was driving evasively and away from the direction of the address to

which the vehicle was registered. Eventually, Appellant, on his own accord,

pulled the vehicle into a driveway where he stopped.5          Trooper Hochberg

parked the patrol vehicle perpendicular to Appellant’s vehicle without blocking
____________________________________________


5Appellant does not raise any issues with respect to the nature of the driveway
or to whom it belonged.



                                          - 11 -
J-A16016-20



Appellant’s ability to exit the driveway.           The troopers did not activate

emergency lights or sirens.           Upon exiting the patrol vehicle,6 Trooper

Hochberg approached Appellant,7 and asked whether he could talk to him.

See Au, 42 A.3d at 1007, n.3 (stating that when considering whether an

individual has been “seized,” a “request obviously differs from a demand”).

Appellant answered in the affirmative.8            At that point, Trooper Hochberg

observed that Appellant had glassy and bloodshot eyes and appeared nervous.

Trooper Hochberg then asked Appellant for his driver’s license.          Appellant

replied that he did not have his license with him, but that he possessed one.

Appellant shared his name with Trooper Hochberg. Trooper Geiman ran the


____________________________________________


6 The troopers were attired in uniform. However, while a police uniform is a
symbol of authority, a uniform is not, in and of itself, a sufficient exercise of
force to render an interaction between an officer and a citizen a “stop”.
Commonwealth v. Jones, 378 A.2d 835, 839-40 (Pa. 1977)
7  There is no indication in the record—and Appellant does not allege
otherwise—that Trooper Hochberg touched Appellant’s vehicle or ordered him
to lower his window for purposes of communication. Cf. Commonwealth v.
Powell, 228 A.3d 1, 7 (Pa. Super. 2020) (finding investigatory detention
where police ordered the defendant to roll down his window);
Commonwealth v. Adams, 205 A.3d 1195, 1201 (Pa. 2019) (holding
interaction between police officer and defendant was investigative detention,
where officer would not allow defendant to leave his vehicle; officer did not
simply request that defendant stay in his car; instead, officer physically closed
car door and barred defendant’s exit; officer’s action of physically closing door
as defendant opened it communicated demand to remain in car at that
location; officer’s acts constituted type of escalatory factor that signals
“seizure” by restraint of freedom).
8The record reveals that Appellant “advised” Trooper Hochberg that he “didn’t
have a reason to follow him.” N.T. Suppression, 12/10/18, at 13.



                                          - 12 -
J-A16016-20



name through NCIC, confirming Appellant’s identify and ascertaining that his

driver’s license was suspended.9 At no point did Appellant evince a desire to

terminate the interaction.

       This case is consistent with Au in that Appellant’s interaction with the

troopers constituted a mere encounter. As the trial court explained,

       the troopers here did not activate emergency lights on the patrol
       vehicle, did not position the patrol vehicle in a way as to block the
       car that [Appellant] was seated in from exiting the driveway, the
       troopers did not brandish weapons, make intimidating movements
       or an overwhelming show of force, and the troopers did not make
       a threat or a command or speak in an authoritative tone.

Trial Court Opinion, 12/12/18, at 5. Moreover, this case is distinguishable

from Hampton, and Livingstone because no seizure occurred here. Unlike

this case, in Hampton the police blocked the defendant’s vehicle from exiting.

Unlike this case, in Livingstone the trooper activated his emergency lights

when he pulled up alongside the defendant. Here, as the trial court found,

after Appellant pulled over on his own volition,             Trooper Hochberg,

accompanied by his partner Trooper Geiman, did nothing more than approach

Appellant and ask him a couple of questions. Critically, the troopers did not

activate their lights or sirens or block Appellant from exiting the driveway.

Given the circumstances of this case, and similar to Au, Appellant’s late-night


____________________________________________


9 This case is dissimilar from Commonwealth v. Cost, 224 A.3d 641, 652
(Pa. 2020), where the Court determined that the interaction was an
investigative detention because the officers retained the defendant’s
identification while they asked him questions. Here, the troopers were not in
possession of any property belonging to Appellant.

                                          - 13 -
J-A16016-20



interaction with the troopers constituted a mere encounter.         We cannot

conclude that a reasonable person, innocent of any crimes, would have

thought he was being restrained had he been in Appellant’s shoes.         Thus,

Appellant was not seized within the meaning of the Fourth Amendment or

Article 1, Section 8 of the Pennsylvania Constitution. The trial court therefore

did not err in denying his motion to suppress.10 Appellant is not entitled to

relief.

          Judgment of sentence affirmed.

          President Judge Panella join the memorandum.

          Judge Musmanno files a concurring statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/26/21


____________________________________________


10Even if Appellant’s initial interaction with the troopers exceeded the bounds
of a mere encounter, he still would not be eligible for relief. As the record
here illustrates, the white drawing on the rear driver’s side window (of the
vehicle that Appellant was operating) first attracted the troopers’ attention.
To investigate and determine the legality of the drawing, the troopers would
have been permitted to temporarily seize Appellant. See Commonwealth v.
Salter, 121 A.3d 987, 993 (Pa. Super. 2015) (“Where a violation is suspected,
but a stop is necessary to further investigate whether a violation has occurred,
an officer need only possess reasonable suspicion to make a stop.”).

                                          - 14 -